                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRENCE ANTONIO BUCHANAN, II,

          Plaintiff,                                                  ORDER
    v.
                                                             Case No. 18-cv-531-wmc
 DEPUTY SHERIFF JOHN DOE (1-3),

          Defendants.


         Pro se plaintiff Terrence Antonio Buchanan, II, is proceeding in this lawsuit against

three John Doe defendants, on claims that on July 6, 2016, they failed to provide his

inhaler when he needed it, and then used excessive force against him in extracting him

from his cell. The court set August 2, 2019, as plaintiff’s deadline to file an amended

complaint naming those Doe defendants. On August 20, 2019, after that deadline passed

and Buchanan had not filed anything identifying the Doe defendants or contacted the

court seeking an extension of that deadline, the court gave Buchanan until September 10,

2019, to file an amended complaint identifying the Doe defendants. (Dkt. #18.) The

court warned Buchanan that if he missed that deadline, absent good cause for that failure,

the court would dismiss this case without prejudice.

         On September 5, 2019, that order was returned to the court as undeliverable, and

at that time, Buchanan had not apprised the court of his new address. (Dkt. #19.)

However, on September 19, 2019, Buchanan notified the court of his updated address,

allowing the court to send him a copy of the August 20 order that day. Still, over two

weeks has passed since the court sent him that order, but the court has not received any
communication from Buchanan suggesting that he is still attempting to identify the Doe

defendants or litigate this case. Accordingly, the court is now dismissing this lawsuit

without prejudice, for Buchanan’s failure to identify the Doe defendants.




                                         ORDER

      IT IS ORDERED that:

      1) Plaintiff Terrence Buchanan’s claims in this lawsuit are dismissed without

          prejudice, for failure to identify the Doe defendants.

      2) The clerk of court is directed to enter judgment and close this case.

      Dated this 9th day of October, 2019.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge




                                                2
